EXHIBIT 10.38


Grant No.: _______
                                        
KITE REALTY GROUP TRUST
2013 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AGREEMENT
COVER SHEET


Kite Realty Group Trust, a Maryland real estate investment trust (the
“Company”), grants performance share units (the “PSUs”) relating to common
shares of beneficial interest, $.01 par value per share, of the Company (the
“Shares”), to the Grantee named below, subject to the achievement of performance
goals over a Service period. Additional terms and conditions of the PSUs are set
forth on this cover sheet and in the attached Performance Share Unit Agreement
(together, the “Agreement”) in the Company’s 2013 Equity Incentive Plan, as
amended from time to time (the “Plan”), and in any written employment or other
written compensatory agreement between you and the Company or any Affiliate (if
any, the “Employment Agreement”).


Grant Date:
 
 
Name of Grantee:
 
 
Target Number of PSUs:
 
 
Performance Period:
 
 



By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan and agree that the
Plan and the Employment Agreement, as applicable, will control in the event any
provision of this Agreement should appear to be inconsistent.


Grantee:
 
 
Date:
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
 
Company:
 
 
Date:
 
 
 
(Signature)
 
 
 
 
Name:
 
 
 
Title:
 
 
 



Attachments


This is not a share certificate or a negotiable instrument.




















1

--------------------------------------------------------------------------------



KITE REALTY GROUP TRUST
2013 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AGREEMENT
Performance Share Units
This Agreement evidences an award of PSUs in the number set forth on the cover
sheet and subject to the terms and conditions set forth in the Agreement and in
the Plan.


The number of Shares, if any, that may be issued pursuant to the terms of this
Agreement will be calculated based on the attainment, as determined by the
Committee, of the performance goals described in Exhibit A to this Agreement
(the “Performance Goals”) over the Performance Period set forth on the cover
sheet, which number of Shares may be equal to all or a portion, including none,
of the Maximum Number of PSUs set forth in Exhibit A. If the Performance Goals
are not achieved during the Performance Period, you will forfeit all of your
unvested PSUs as of the end of the Performance Period, except as otherwise
provided in this Agreement.
Nontransferability of PSUs
Your PSUs may not be sold, transferred, assigned, pledged, hypothecated, or
otherwise encumbered, whether by operation of law or otherwise, nor may the PSUs
be made subject to execution, attachment, or similar process. If you attempt to
do any of these things, you will immediately and automatically forfeit your
PSUs.
Vesting
Your PSUs will vest on the date the Committee certifies the achievement of the
Performance Goals following the close of the Performance Period (the
“Certification Date”), and subject to your continued Service from the Grant Date
through the Certification Date, but only to the extent that the Performance
Goals have been satisfied. Promptly following the completion of the Performance
Period (and no later than seventy-five (75) days following the end of the
Performance Period), the Committee will review and certify in writing (i)
whether, and to what extent, the Performance Goals for the Performance Period
have been achieved and (ii) the number of PSUs that will vest. Such
certification will be final, conclusive, and binding. Notwithstanding the
foregoing or anything in this Agreement to the contrary, the Committee reserves
the right to adjust the number of PSUs that will vest based on the achievement
of the Performance Goals downward, including to zero, in its sole discretion.


You will forfeit to the Company all of the unvested PSUs to the extent the
specified Performance Goals have not been achieved, as determined by the
Committee, effective as of the Certification Date.
Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting or when continued
Service crediting is required by Applicable Laws. However, your Service will be
treated as terminating ninety (90) days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.


The Company determines, in its sole discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan.
Vesting upon Termination of Service
Except as otherwise provided in your Employment Agreement, (i) if your Service
terminates during the Performance Period as a result of your death or
Disability, your PSUs will vest as to the Target Number of PSUs set forth on the
cover sheet of this Agreement on the effective date of your termination of
Service, and (ii) if your Service terminates as a result of your death or
Disability following the end of the Performance Period but prior to the
Certification Date, your PSUs will vest to the extent that the Performance Goals
have been satisfied as if your Service had not terminated, effective as of the
Certification Date.


Except as otherwise provided in your Employment Agreement, in the event that
your Service terminates for any reason other than death or Disability prior to
the Certification Date, you will forfeit to the Company all of the unvested PSUs
on the date of your termination of Service.


No PSUs will vest after your Service has terminated for any reason.
Delivery
Delivery of the Shares represented by your vested PSUs shall be made as soon as
practicable after the date on which your PSUs vest and, in any event, by no
later than March 15th of the calendar year after your PSUs vest.
Evidence of Issuance
The issuance of the Shares with respect to your vested PSUs will be evidenced in
such a manner as the Company, in its discretion, deems appropriate, including,
without limitation, book entry, registration, or issuance of one or more share
certificates.



2

--------------------------------------------------------------------------------



Withholding Taxes
You agree, as a condition of this Agreement, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due relating to
your PSUs and the issuance of Shares with respect to the PSUs under this
Agreement. In the event that the Company or any Affiliate determines that any
federal, state, local, or foreign tax or withholding payment is required
relating to the PSUs or the issuance of Shares with respect to the PSUs under
this Agreement, the Company or any Affiliate will have the right to (i) require
you to tender a cash payment, (ii) deduct from payments of any kind otherwise
due to you, (iii) permit or require you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulation Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the Shares to be delivered in connection with the PSUs to satisfy
withholding obligations and whereby the FINRA Dealer irrevocably commits to
forward the proceeds necessary to satisfy the withholding obligations directly
to the Company or an Affiliate, or (iv) require you to deliver to the Company
Shares already owned by you to meet such obligations; provided that the Shares
delivered must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.
Retention Rights
This Agreement does not give you the right to be retained by the Company or an
Affiliate in any capacity. Unless otherwise specified in an Employment
Agreement, the Company and its Affiliates reserve the right to terminate your
Service at any time and for any reason.
Shareholder Rights and Dividend Equivalent Rights
You have no rights as a shareholder of the Company (including, without
limitation, the right to receive quarterly or special dividends) with respect to
the PSUs unless and until a certificate for the Shares relating to the vested
PSUs has been issued to you (or an appropriate book entry has been made).


Notwithstanding the foregoing, the Company grants you a Dividend Equivalent
Right relating to each PSU which vests, if any, pursuant to this Agreement, the
Plan, or your Employment Agreement. If the Company declares a cash dividend on
the Company’s outstanding Shares during the Performance Period, you shall
receive an amount of cash equal to the number of PSUs which vest pursuant to
this Agreement, multiplied by the amount of the cash dividend per Share declared
during the Performance Period, as if you had held a number of Shares equal to
the number of PSUs which vest under this Agreement as of each dividend record
date during the Performance Period. For purposes of the foregoing sentence only,
if the PSUs are subject to accelerated vesting, the “Performance Period” shall
be deemed to have ended as of the date of the event which serves as the basis
for such accelerated vesting. This cash payment relating to your vested PSUs
shall be made as soon as practicable after the date on which your PSUs vest and,
in any event, no later than March 15th of the calendar year after your PSUs
vest.
Adjustments
In the event of a split, a dividend, or a similar change in the Shares, the
number of PSUs covered by this Agreement may be adjusted (and rounded down to
the nearest whole number) pursuant to the Plan.


Your PSUs will be subject to the terms of the agreement of merger, liquidation,
or reorganization in the event the Company is subject to such corporate
activity.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
The Plan
The text of the Plan is incorporated in this Agreement by reference.


Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.


This Agreement, the Plan, and the Employment Agreement constitute the entire
understanding between you and the Company regarding the PSUs. Any prior
agreements, commitments, or negotiations concerning the PSUs are superseded.
Data Privacy
In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you, such as home address and business addresses and other contact
information, payroll information, and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.


By accepting the PSUs, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who will include the Company and other persons who are designated by
the Company to administer the Plan.



3

--------------------------------------------------------------------------------



Disclaimer of Rights
The grant of PSUs under this Agreement will in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to you. You will have no rights under
this Agreement or the Plan other than those of a general unsecured creditor of
the Company. PSUs represent unfunded and unsecured obligations of the Company,
subject to the terms and conditions of the Plan and this Agreement.
Consent to Electronic Delivery
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting the PSUs, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact Daniel R. Sink at (317) 577-5600 to request paper copies
of these documents.
Code Section 409A
The grant of PSUs under this Agreement is intended to be exempt from, or to
comply with, Code Section 409A to the extent subject thereto, and, accordingly,
to the maximum extent permitted, this Agreement will be interpreted and
administered to be in compliance with Code Section 409A.


Notwithstanding anything to the contrary in the Plan or this Agreement, neither
the Company, its Affiliates, the Board, nor the Committee will have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on you under Code Section 409A, and neither the Company, its Affiliates,
the Board, nor the Committee will have any liability to you for such tax or
penalty.


To the extent that the PSUs constitute “deferred compensation” under Code
Section 409A, a termination of Service occurs only upon an event that would be a
“separation from service” within the meaning of Code Section 409A. If, at the
time of your separation from service, (i) you are a “specified employee” within
the meaning of Section 409A, and (ii) the Company makes a good faith
determination that an amount payable on account of your separation from service
constitutes deferred compensation (within the meaning of Code Section 409A), the
payment of which is required to be delayed pursuant to the six (6)-month delay
rule set forth in Code Section 409A to avoid taxes or penalties under Code
Section 409A (the “Delay Period”), then the Company will not pay such amount on
the otherwise scheduled payment date but will instead pay it in a lump sum on
the first business day after the Delay Period (or upon your death, if earlier),
without interest. Each installment of PSUs that vest under this Agreement (if
there is more than one installment) will be considered one of a series of
separate payments for purposes of Code Section 409A.



By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.


 
 




4

--------------------------------------------------------------------------------






KITE REALTY GROUP TRUST
2013 EQUITY INCENTIVE PLAN


PERFORMANCE SHARE UNIT AGREEMENT
EXHIBIT A
PERFORMANCE GOALS1


The PSUs shall vest based on the Company’s relative TSR performance over the
Performance Period as measured against the component companies constituting the
Peer Group Companies, as set forth below:


 
TSR Percentile
for the Performance Period
Number of PSUs Vested
Threshold
30th percentile
 50% Target Number of PSUs
Target
50th percentile
100% Target Number of PSUs
Maximum
80th percentile
200% Target Number of PSUs



1.
If the Company’s TSR Percentile for the Performance Period is less than the
Threshold TSR Percentile specified in the table above, no PSUs shall vest for
the Performance Period.



2.
If the Company’s TSR Percentile for the Performance Period equals the Threshold
TSR Percentile specified in the table above, then 50% of the Target Number of
PSUs set forth on the cover sheet of this Agreement (the “Threshold Number of
PSUs”) shall vest for the Performance Period.



3.
If the Company’s TSR Percentile for the Performance Period equals the Target TSR
Percentile specified in the table above, then 100% of the Target Number of PSUs
set forth on the cover sheet of this Agreement shall vest for the Performance
Period.



4.
If the Company’s TSR Percentile for the Performance Period equals or exceeds the
Maximum TSR Percentile specified in the table above, then 200% of the Target
Number of PSUs set forth on the cover sheet of this Agreement (the “Maximum
Number of PSUs”) shall vest for the Performance Period.



5.
If Company’s TSR Percentile for the Performance Period exceeds the Threshold TSR
Percentile specified in the table above but is less than the Target TSR
Percentile specified in the table above, then a number of PSUs between the
Threshold Number of PSUs and the Target Number of PSUs, determined by linear
interpolation, shall vest for the Performance Period.



6.
If the Company’s TSR Percentile for the Performance Period exceeds the Target
TSR Percentile specified in the table above but is less than the Maximum TSR
Percentile specified in the table above, then a number of PSUs between the
Target Number of PSUs and the Maximum Number of PSUs, determined by linear
interpolation, shall vest for the Performance Period.



7.
In no event shall more than the Maximum Number of PSUs vest under this
Agreement.





The capitalized terms below shall have the following meanings for purposes of
this Exhibit A. Capitalized terms that are used but not defined herein shall
have the meanings provided in the Plan or in the Agreement to which this Exhibit
A is attached.




____________________
1
The Company may in future awards develop different performance goals and ranges,
based on any of the various metrics under the Kite Realty Group Trust 2013
Equity Incentive Plan.





A-1

--------------------------------------------------------------------------------





(i)“Commencement Date” means the first day of the Performance Period.


(ii)“Final Per Share Value” means the Fair Market Value of one (1) Share as of
the Measurement Date.


(iii)“Initial Per Share Value” means the Fair Market Value of one (1) Share as
of the Commencement Date.


(iv)“Measurement Date” means the last day of the Performance Period.


(v)“Peer Group Companies” means, as of the Grant Date, the fourteen companies as
listed in the chart below. In the event that a company listed as part of the
Peer Group Companies experiences a merger, acquisition, spinoff, or other
corporate transaction in which the company is not the surviving entity or ceases
to be a company listed on a Securities Market, such company shall be eliminated
from the Peer Group Companies for the entire Performance Period and shall not be
treated as a constituent member of the Peer Group Companies for purposes of the
calculations under this Exhibit A. In such a situation, for purposes of the
calculations under this Exhibit A, the remaining companies shall constitute the
Peer Group Companies.


Acadia Realty Trust
DDR Corp.
Equity One, Inc.
Inland Real Estate Corporation
Pennsylvania Real Estate Investment Trust
Ramco-Gershenson Property Trust
Regency Centers Corporation
Retail Opportunity Investments Corp.
Retail Properties of America, Inc.
Rouse Properties, Inc.
Tanger Factory Outlet Centers, Inc.
Urban Edge Properties
Weingarten Realty Investors
WP Glimcher, Inc.



(vi)“TSR” means the percentage appreciation (positive or negative) in the Fair
Market Value of one (1) Share from the Commencement Date to the Measurement
Date, determined by dividing (1) the sum of (A) the excess of the Final Per
Share Value over the Initial Per Share Value, plus (B) the aggregate dividends
(including special dividends) per Share with a record date on or after the
Commencement Date and prior to or on the Measurement Date, by (2) the Initial
Per Share Value. In the event of a change in capitalization set forth in Section
17.1 of the Plan that occurs during the Performance Period, the Committee shall
make appropriate adjustments to TSR or the component measures thereunder as it
determines, in its sole discretion, to be necessary to maintain the Grantee’s
rights hereunder so that they are substantially proportionate to the rights
existing under this Agreement prior to such change in capitalization.
     
(vii)“TSR Percentile” means, as of the Measurement Date, the percentile ranking
(as determined in accordance with standard statistical methodology) of the
Company’s TSR over the Performance Period as compared to the range of total
shareholder return of the component companies among the Peer Group Companies
(calculated in a manner consistent with TSR calculations under this Exhibit A)
over the Performance Period.






A-2